In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 21-416V
                                        UNPUBLISHED


    PETER LOUVARIS,                                          Chief Special Master Corcoran

                        Petitioner,                          Filed: September 27, 2021
    v.
                                                             Decision on Motion to Dismiss;
    SECRETARY OF HEALTH AND                                  Uncovered Vaccines;
    HUMAN SERVICES,                                          pneuomoccocal polysaccharide
                                                             (Pneumovax-23) vaccine
                        Respondent.


Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Heather L Pearlman, U.S. Department of Justice, Washington, DC, for Respondent.

                                               DECISION1

       On January 8, 2021, Peter Louvaris filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleged that he suffered a shoulder injury from the
administration of a pneumococcal conjugate vaccine (Prevnar 13) on September 6,
2020. Petition at 1. However, a review of the medical records revealed that Petitioner
had actually received a pneumococcal polysaccharide vaccine (Pneumovax-23) on that
date. Exhibit 3 at 3, 5.

        On September 24, 2021, Petitioner filed a motion for a decision dismissing his
petition. ECF no. 14. For the reasons set forth below, Petitioner’s motion is GRANTED,
and this claim is hereby DISMISSED.

       After submitting his petition without any supporting documents, Petitioner later
filed medical records and a Statement of Completion. ECF nos. 8-9. Petitioner then

1Although I have not formally designated this Decision for publication, I am required to post it on the United
States Court of Federal Claims' website because it contains a reasoned explanation for the action in this
case, in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This means the Decision will be
available to anyone with access to the internet. In accordance with Vaccine Rule 18(b), Petitioner has
14 days to identify and move to redact medical or other information, the disclosure of which would constitute
an unwarranted invasion of privacy. If, upon review, I agree that the identified material fits within this
definition, I will redact such material from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
submitted additional medical records and an Amended Statement of Completion. ECF
nos. 11, 12.

       After a review of the petition and medical records filed in this case, I issued an
Order to Show Cause why this case should not be dismissed as the vaccine alleged to
have caused the injury, pneumococcal polysaccharide vaccine (Pneumovax-23), is not
covered by the Vaccine Program. ECF No. 13.

        On September 24, 2021, Petitioner filed a motion for a decision dismissing his
petition confirming that he did in fact receive the Pneumovax-23, which is not
compensable in the Vaccine Program, despite previously believing in good faith he had
received the Prevnar 13, which is compensable in the Vaccine Program. ECF No. 14 ¶
5. Accordingly, Petitioner stated that it would be unreasonable to proceed with his claim.
Id. ¶ 6. Petitioner further indicated that he “understands that a decision by the Chief
Special Master dismissing his petition will result in a judgment against him. Petitioner
has been advised that such a judgment will end his rights in the Vaccine Program.” Id. ¶
7.

        To be entitled to compensation under the Vaccine Act, a petitioner must
demonstrate that he or she received a vaccine set forth in the Vaccine Injury Table (the
“Table”). § 11(c)(1)(A). Compensation is awarded only to individuals “who have been
injured by vaccines routinely administered to children.” H.R. Rep. 99-908, 1986
U.S.C.C.A.N. 6344 at 3.

      “There are two types of pneumococcal vaccines . . . pneumococcal conjugate
and polysaccharide vaccine[s].” Bundy v. Sec’y of Health & Human Servs., No. 12-
769V, 2014 WL 348852, at *1 (Fed. Cl. Spec. Mstr. Jan. 8, 2014). Only pneumococcal
conjugate vaccines, routinely administered to children, are covered by the Vaccine
Program. See Morrison v. Sec’y of Health & Human Servs., No. 04-1683V, 2005 WL
2008245, at *1 (Fed. Cl. Spec. Mstr. July 26, 2005) (describing how and when
pneumococcal conjugate vaccines were added to the Vaccine Table); 42 C.F.R. §
300aa—14(a)(XII) (pneumococcal conjugate vaccine listed on Vaccine Table).

       Petitioner received a pneumococcal polysaccharide vaccine. Exhibit 3 at 3, 5. As
such, Petitioner is unable to show that he “received a vaccine set forth in the Vaccine
Injury Table.” §11(c)(1)(A). Thus, Petitioner cannot receive compensation on a claim
based on a non-covered vaccine through the Vaccine Program, and the petition must be
dismissed. See, e.g., Cielencki v. Sec’y of Health & Human. Servs., No. 15-632V, 2015
WL 10767150, at *3 (Fed. Cl. Spec. Mstr. Dec. 22, 2015).

       Petitioner has failed to demonstrate that he was injured by a vaccine covered
under the Vaccine Program. This case is dismissed for failure to state a claim upon
which relief can be granted. The clerk shall enter judgment accordingly.3



3
 If Petitioner wishes to bring a civil action, he must file a notice of election rejecting the judgment
pursuant to § 21(a) “not later than 90 days after the date of the court’s final judgment.”

                                                       2
IT IS SO ORDERED.


                    s/Brian H. Corcoran
                    Brian H. Corcoran
                    Chief Special Master




                      3